UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-1099



In Re: LEILA P. BINDER,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-02-21)


Submitted:   March 4, 2003                 Decided:   March 14, 2003


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leila P. Binder, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Leila P. Binder petitions for a writ of mandamus.             Mandamus

relief is available only when the petitioner has a clear right to

the relief sought. See In re First Fed. Sav. & Loan Assn., 860 F.2d

135, 138 (4th Cir. 1988). Further, mandamus is a drastic remedy and

should only be used in extraordinary circumstances.              See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).        Mandamus may not be used as a

substitute for appeal.        See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).

      The relief sought by Binder is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          PETITION DENIED




                                    2